Citation Nr: 9907576	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  94-14 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for a fracture, chip, 
left astragalus, with slight flexion deformity of second left 
toe, with traumatic arthritis of the second metatarsal and 
proximal phalanx; currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel





INTRODUCTION

The veteran had active service from February 1944 to February 
1946.  This appeal arises from an April 1993 rating decision 
of the New York, New York, Regional Office (RO).  In this 
decision, the RO denied an evaluation in excess of 10 percent 
disabling for the veteran's service-connected fracture of the 
left astragalus.  He appealed this determination.

In a VA Form 9 of May 1994, the veteran requested a hearing 
before a traveling member of the Board of Veterans' Appeals 
(Board) sitting at the RO.  By letter of July 1996, he was 
informed that his Board hearing was scheduled for mid-
September 1996.  A report of contact dated in late August 
1996 noted that the veteran had requested that his Board 
hearing be canceled as he did not have transportation to the 
hearing site.  

The RO issued a letter in late September 1996 to the veteran 
inquiring if he was still interested in receiving a travel 
Board hearing.  He was informed that if he did not respond in 
60 days it would be assumed that his answer was in the 
negative.  A letter from the veteran's spouse was received in 
October 1996.  She informed the RO that the veteran was still 
interested in appearing before the Board.  However, it was 
again noted that the veteran did not have transportation to 
the hearing site.  In a letter issued to the veteran in 
October 1998, the RO noted the October 1996 correspondence 
from the veteran's spouse.  He was informed that his spouse's 
letter was not the proper form of a request for a hearing and 
that he must submit a signed letter in order to properly 
request a new hearing.  The veteran was further informed that 
he had 60 days in which to submit such a signed request or 
the RO would forward his case to the Board for appellate 
review.  No response was received from the veteran.

It is the determination of the undersigned that the RO's 
actions in denying the spouse's request for a Board hearing 
were consistent with the provisions found at 38 C.F.R. 
§ 20.700(a) (1998).  Furthermore, the veteran was adequately 
informed of the necessity of such a request coming directly 
from him in the RO's letters of September 1996 and October 
1998.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  He 
failed to make a timely response to either letter.  
Therefore, the veteran has not complied with the requirements 
of 38 C.F.R. § 20.702(c)(1) and (2) (1998) for rescheduling 
his Board hearing and appellate review of his claim is 
appropriate at this time.

In the veteran's notice of disagreement of June 1993, he 
filed claims for secondary service connection for left knee, 
right knee, right leg, bilateral hip, and low back 
disabilities.  He claimed that these disabilities had been 
incurred as a result of his service-connected fracture of the 
left astragalus.  It does not appear that the RO has 
addressed these claims.  A review of the claims file 
indicates that the RO had previously denied the veteran's 
claims for service connection for a right leg disability in 
January 1948 and for a left knee disability in November 1966.  
His claims regarding these anatomical areas may involve 
adjudication of whether he has submitted the requisite new 
and material evidence to reopen these claims.  In any event, 
the undersigned finds that these claims are not properly 
before the Board at the present time and that they are not 
inextricably intertwined with the issue on appeal.  
Therefore, these matters are referred to the RO for the 
appropriate action.

The 10 percent evaluation assigned for the veteran's left 
astragalus fracture residuals has been in effect for many 
years and is protected under 38 U.S.C.A. § 110 (West 1991).


REMAND

A review of the RO's rating decisions in the late 1940's 
indicates that the service-connected disability on appeal 
involves both the minor joints of the left foot and the left 
ankle joint.  During the pendency of this appeal, the veteran 
received at least four VA orthopedic examinations, in October 
1993, June 1995, July 1998, and September 1998.  On the 1998 
examination report forms, the examiners were clearly 
requested to comment "to what extent...and in which 
degrees...the range of motion or function [in the examined 
joints] is additionally limited by pain, fatigue, weakness, 
or lack of endurance following repetitive use or during 
flare-ups."  Neither examiner in 1998 answered this 
question.  Such an opinion was not reported in any of the 
previous examinations.

In this regard, the RO's attention is directed to the U. S. 
Court of Appeals for Veterans Claims (formerly known as the 
U. S. Court of Veterans Appeals prior to March 1, 1999) 
(hereafter referred to as the Court) decision in DeLuca v. 
Brown, 8 Vet. App. 202 (1994), which requires medical 
opinions on the degree that range of motion is inhibited 
during flare-ups due to pain, instability, fatigue or 
ankylosis.  It was ruled that such studies and opinions are 
required under 38 C.F.R. §§ 4.40 and 4.45.  Therefore, such 
opinions for both the veteran's minor left foot joints and 
left ankle joint must be obtained from a VA orthopedic 
examiner.

In view of the foregoing, and in order to evaluate the 
veteran's claim, the case is REMANDED to the RO for the 
following development:

1.  The RO should appropriately contact 
the veteran and request him to provide 
the names and addresses of all healthcare 
providers who have treated his left foot 
and ankle disability from May 1998 to the 
present time.  The veteran should be 
requested to sign and submit appropriate 
forms giving his consent for the release 
to the VA of any private medical records.  
Treatment records from any identified VA 
facility should also be obtained.  When 
the above requested information and 
consent forms are received, the RO should 
contact the named facilities and/or 
physicians and request them to furnish 
legible copies of all records of 
treatment.  Once obtained, all records 
must be associated with the claims 
folder.

2.  Following completion of the above 
development, the veteran should be 
afforded a VA orthopedic examination.  
The purpose of this examination is to 
determine the current severity of the 
residuals of the veteran's service-
connected fracture of the left 
astragalus.  Such tests as the examining 
physician deems necessary should be 
performed to include radiological studies 
of the veteran's left foot and left 
ankle.  The clinical findings and reasons 
upon which the opinions are based should 
be clearly set forth.  If the examiner is 
unable to form an opinion on any of the 
requested findings, he or she should note 
the reasons why such an opinion cannot be 
made.  The claims folder must be made 
available to the examining physician 
prior to the examination so that he or 
she may review pertinent aspects of the 
veteran's medical history.  The examiner 
should express opinions for the record on 
the following:

a.  What is the range of motion in 
the veteran's left ankle?  Is this 
joint ankylosed?  If so, at what 
degree is it ankylosed at?

b.  Is there ankylosis of the left 
subastragalar or tarsal joint?  If 
so, is this ankylosis in a poor or 
good weight-bearing position?

c.  Is there a malunion of the left 
os calcis or astragalus?  If so, in 
your best medical judgment, please 
define this deformity as slight, 
moderate, or marked.

d.  Is there a malunion or nonunion 
of the tarsal, metatarsal or 
phalangeal bones of the left foot?  
If so, in your best medical 
judgment, please define this 
deformity as slight, moderate, 
moderately severe, or severe.

e.  Has the veteran's service-
connected fracture of the left 
astragalus resulted in a slight, 
moderate, moderately severe, or 
severe foot disability?  Please 
answer this question in your best 
medical judgment.

f.  Has the veteran's service-
connected fracture of the left 
astragalus resulted in actual loss 
of use of the left foot?

g.  Does the veteran's left foot 
and/or ankle exhibit weakened 
movement, excess fatigability, or 
incoordination attributable to any 
service-connected disability?  If 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss or favorable or unfavorable 
ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  

h.  Does pain on motion of the 
veteran's left foot and/or ankle 
limit functional ability during 
flare-ups or when these joints are 
used repeatedly over a period of 
time?  This determination should 
also, if feasible, be portrayed in 
terms of the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  

i.  To what degree does the 
veteran's service-connected left 
foot and ankle disability have an 
effect on his social and industrial 
capacity?  The degree of any social 
and industrial impairment should be 
specified. 

3.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.

4.  Following completion of this action, 
the RO should review the evidence and 
determine whether the veteran's claim for 
an increased evaluation of the residuals 
of his fractured left astragalus may now 
be granted.  Regarding the veteran's 
claim for increased evaluation, the RO's 
attention is directed to the decision of 
the Court.F.R. § 4.45.  It 
was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration 
of a higher rating based on greater 
limitation of motion due to pain on use, 
including during flare-ups.  If the RO's 
decision remains adverse to the veteran, 
then a supplemental statement of the case 
should be sent to the veteran and his 
representative.  Thereafter, subject to 
current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran need take no further action until he is notified.  
The purpose of this REMAND is to obtain additional medical 
information.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 8 -


